Wade, J.
1. A reservation of title must be evidenced in writing, and not otherwise, to be valid as against third persons, “whenever personal property is sold and delivered with the condition affixed to the sale that the title thereto is to remain in the vendor of such personal property until the purchase-price thereof shall have been paid.” Civil Code, § 3318. The property in dispute in this case, however, was never delivered by the claimant to the defendant against whom the distress warrant was proceeding, but both possession and title thereto were retained by the seller, and hence title did not pass as to third persons, and section 3318, supra, did not apply.
2. The trial judge did not err in directing a verdict in favor of the claimant, in whom was the legal title at the time of the levy.

Judgment affirmed.